                       UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 JOAQUÍN CARCAÑO; PAYTON GREY
 MCGARRY; HUNTER SCHAFER;
 MADELINE GOSS; ANGELA GILMORE;
 QUINTON HARPER; and AMERICAN
 CIVIL LIBERTIES UNION OF NORTH
 CAROLINA,

                                Plaintiffs,

 v.

 UNIVERSITY OF NORTH CAROLINA; and                        No. 1:16-cv-00236-TDS-JEP
 PETER HANS, in his official capacity as President
 of the University of North Carolina;

                               Defendants,

 PHIL BERGER, in his official capacity as
 President Pro Tempore of the North Carolina
 Senate; and TIM MOORE, in his official
 capacity as Speaker of the North Carolina
 House of Representatives,

                       Intervenor-Defendants.


                                          PROPOSED ORDER


       The parties’ Joint Stipulation of Dismissal With Prejudice is approved. IT IS ORDERED

that the entire above-captioned action is dismissed with prejudice.



Dated: __________, 2021                           ____________________________________
                                                  Thomas D. Schroeder, U.S. District Judge




      Case 1:16-cv-00236-TDS-JEP Document 313-1 Filed 03/11/21 Page 1 of 1
